UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN PAUL BARRIOS,
Plaintiff(s) 20 civ 3639 (JGK)

-against- ORDER OF DISCONTINUANCE
NATIONAL RAILROAD PASSENGER CORPORATION

Defendant(s).
peewee neenenen cen nn -X

 

It having been reported to this Court that the parties have settled this action, It is,
on this 14™ day of July, 2021, hereby ordered that this matter be discontinued with prejudice but
without costs; provided, however, that within 30 days of the date of this order, counsel for the
plaintiff may apply by letter for restoration of the action to the calendar of the undersigned, in
which event the action will be restored.

Any application to reopen must be filed within thirty (30) days of this order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same thirty-day
period to be “so ordered” by the Court. Unless the Court orders otherwise, the Court will not
retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

All pending motions are dismissed as moot. All conferences are canceled, The Clerk of

Maley

‘JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

Court is directed to close this case.

 

SO ORDERED,

 

 

Dated: New York, New Yor
uly 14, 2021 USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _
DATE FILED: 7 /!5/Z!

 

 

 

 

 
Case 1:20-cv-03639-JGK Document 23 Filed 07/14/21 Page 1 of 1

LANDMAN CORSI BALLAINE & FORD P.C.

A NEW YORK PROFESSIONAL CORPORATION

ATTORNEYS AT LAW
120 Broadway . One Penn Center
13th Floor ONE GATEWAY CENTER 1617 JFK Boulevard, Suite 955
New York, New York 1027] 4TH FLOOR Philadelphia, PA 19103
Tel: (2$2} 238-4300 Fel: (215) $61-8540
NEWARK, NJ 07102
TELEPHONE (973) 623-2700
FACSIMILE (973) 623-4496
www, lebh.com
July 14, 2021
Via ECF

Hon. John G. Koeltl

Daniel Patrick Moynihan United States Courthouse
500 Pear] Street

New York, NY 10007

Re: Barrios v. National Railroad Passenger Corporation (Amtrak)
Docket No.: 1;:20-cy-03639-JGK

Dear Judge Koeltl:

This office represents National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”)
in the above-referenced matter. 1 write to advise Your Honor that the parties have reached a
resolution in the above-referenced matter and are completing the Release and related documents
associated with same.

As aresullt, the parties respectfully request that the Court remove this matter from the trial-
ready list and terminate all pending deadlines. The parties will file a stipulation of dismissal upon
the execution of the Release and receipt of the settlement check.

Respectfully submitted,
6f Rachel S. Rubenstein

Rachel S. Rubenstein

RSR:

ce: James M. Duckworth, Esq. (via ECF only)
John A. Bonventre, Esq. (via ECF only)

4830-7575-1665v.1

 
SDNY CM/ECF NextGen Version 1.6 https://nysd-ecf.sso.den/cgi-bin/DktRpt.p!?385 1428670705 19-L...

ECF

U.S. District Court
Southern District of New York (Foley Square)
CIVIL DOCKET FOR CASE #: 1:20-cv-03639-JGK
Internal Use Only

Barrios v, National Railroad Passenger Corporation (Amtrak) Date Filed: 05/11/2020

Assigned to: Judge John G. Koelti Jury Demand: Both

Cause: 45:51 Railways: Fed. Employer's Liability Act Nature of Suit: 330 Federal Employer's
Liability
Jurisdiction: Federal Question

Plaintiff

John Paul Barrios represented by James M. Duckworth
TERMINATED: 10/26/2020 Keller & Goggin PC

1528 Walnut Street, Suite 900

Suite 900

Philadelphia, PA 19102

215-735-8780

Email: jduckworth@keller-goggin.com

ATTORNEY TO BE NOTICED

 

 

Voci R Bennett

Keller & Goggin, P.C.

1528 Walnut Street

Suite 900

Philadelphia, PA 19102
215-735-8780

Fax: 215-735-5126

Email: vbennett@keller-goggin.com
ATTORNEY TO BE NOTICED

Plaintiff

Jean Paul Barrios represented by James M. Duckworth
(See above for address)
ATTORNEY TO BE NOTICED

Vv,
Defendant

National Railroad Passenger represented by John Anthony Bonventre
Corporation (Amtrak) Landman Corsi Ballaine & Ford, P.C.
One Gateway Center, Fourth Floor
Newark, NY 10279
(973)-623-2700

1 of 6 7/14/2021, 3:39 PM
SDNY CM/ECF NextGen Version 1.6 https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?385 1428670705 19-L...

Fax: (973)-623-4496
Email: jbonventre@lcbf.com
ATTORNEY TO BE NOTICED

Rachel Suzanne Rubenstein
Landman Corsi Ballaine & Ford, P.C.
One Gateway Center

Ste Fourth Floor

Newark, NJ 07102

973-623-2700

Fax: 973-623-4496

Email: rrubenstein@Iicbf.com
ATTORNEY TO BE NOTICED

 

Date Filed # Docket Text

05/11/2020 FILING ERROR - DEFICIENT PLEADING - SIGNATURE ERROR -
COMPLAINT against NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK). (Filing Fee $ 400.00, Receipt Number
ANYSDC-19783076)Document filed by John Paul Barrios..(Bennett, Voci)
Modified on 5/12/2020 (jgo). (Entered: 05/11/2020)

 

[emt

 

 

05/11/2020 2 | FILING ERROR - PDF ERROR - CIVIL COVER SHEET filed..
(Bennett, Voci) Modified on 5/12/2020 (jgo), (Entered: 05/11/2020)
05/11/2020 3 | FILING ERROR - SUMMONS REQUEST PDF ERROR - REQUEST

FOR ISSUANCE OF SUMMONS as to National Railroad Passenger
Corporation (AMTRAK), re: 1 Complaint. Document filed by John Paul
Barrios..(Bennett, Voci) Modified on 5/12/2020 (jgo). (Entered: 05/11/2020)

05/12/2020 ***NOTICE TO ATTORNEY REGARDING DEFICIENT
PLEADING. Notice to Attorney Voci R Bennett to RE-FILE Document
No. 1 Complaint. The filing is deficient for the following reason(s): the
pleading was not signed by the filing attorney. Re-file the pleading
using the event type Complaint found under the event list Complaints
and Other Initiating Documents - attach the correct signed PDF - select
the individually named filer/filers - select the individually named
party/parties the pleading is against. (jgo) (Entered: 05/12/2020)

05/12/2020 ***NOTICE TO ATTORNEY REGARDING DEFICIENT CFVIL
COVER SHEET. Notice to attorney Voci R Bennett fo RE-FILE
Document No, 2 Civil Cover Sheet. The filing is deficient for the
following reason(s): Basis of Jurisdiction code - no selection;, Re-file the
document using the event type Civil Cover Sheet found under the event
list Other Documents and attach the correct PDF. Use civil cover sheet
issued by S.D.N.Y. dated June 2017. The 8,D.N.Y. Civil Cover Sheet
dated June 2017 is located at
http://nysd.uscourts.gov/file/forms/civil-cover-sheet.. (jgo) (Entered:

05/12/2020)

 

 

 

 

 

 

 

2 of 6 7/14/2021, 3:39 PM

 
SDNY CM/ECF NextGen Version 1.6 https://nysd-ecf.sso.den/cgi-bin/DktR pt.p]?385 1428670705 19-L...

05/12/2020 ***NOTICE TO ATTORNEY REGARDING CIVIL CASE OPENING
STATISTICAL ERROR CORRECTION: Notice to attorney Voci R
Bennett. The following case opening statistical information was
erroneously selected/entered: Jury Demand code b (Both); County code
New York;. The following correction(s) have been made to your case
entry: the Jury Demand code has been modified to p (Plaintiff); the
County code has been modified to XX Out of State;. (jgo) (Entered:
05/12/2020)

05/12/2020 ***NOTICE TO ATTORNEY REGARDING PARTY
MODIFICATION. Notice to attorney Voci R Bennett, The party
information for the following party/parties has been modified:
NATIONAL RAILROAD PASSENGER CORPORATION
(AMTRAK). The information for the party/parties has been modified
for the following reason/reasons: party name was entered in ali caps;.
(jgo) (Entered: 05/12/2020)

 

 

 

05/12/2020 » (Court only) ***Change Divisional Office to Office 1. Ggo)} (Entered:
05/12/2020)
05/12/2020 ***NOTICE TO ATTORNEY REGARDING CIVIL CASE OPENING

 

STATISTICAL ERROR CORRECTION: Notice to attorney Voci R
Bennett. The following case opening statistical information was
erroneously selected/entered: Office code White Plains;. The following
correction(s) have been made to your case entry: the Office code has
been modified to Foley Square;. (jg0) (Entered: 05/12/2020)

05/12/2020 CASE OPENING INITIAL ASSIGNMENT NOTICE: The above-entitled
action is assigned to Judge John G. Koeltl. Please download and review the
Individual Practices of the assigned District Judge, located at
https://nysd.uscourts.gov/judges/district-judges. Attorneys are responsible
for providing courtesy copies to judges where their Individual Practices
require such. Please download and review the ECF Rules and Instructions,
located at https://nysd.uscourts.gov/rules/ecf-related-instructions..(jgo)
(Entered: 05/12/2020)

 

 

 

 

05/12/2020 Magistrate Judge Robert W. Lehrburger is so designated. Pursuant to 28
U.S.C. Section 636(c) and Fed, R. Civ. P. 73(b)(1) parties are notified that
they may consent to proceed before a United States Magistrate Judge.
Parties who wish to consent may access the necessary form at the following
link: https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf. (jgo)
(Entered: 05/12/2020)

05/12/2020 Case Designated ECF. (jgo0) (Entered: 05/12/2020)

05/12/2020 ***NOTICE TO ATTORNEY REGARDING DEFICIENT REQUEST
FOR ISSUANCE OF SUMMONS. Notice to Attorney Voci R Bennett
to RE-FILE Document No, 3 Request for Issuance of Summons,. The
filing is deficient for the following reason(s): the PDF attached to the
docket entry for the issuance of summons is not correct, Use the
Summons form Summons in a Civil Case dated June 2012. Re-file the
document using the event type Request for Issuance of Summons found

 

 

 

 

 

 

 

 

3 of 6 7/14/2021, 3:39 PM
SDNY CM/ECF NextGen Version 1,6

4 of 6

https://nysd-ecf.sso.den/cgi-bin/DktRpt.pl?385 1428670705 19-L...

under the event list Service of Process - select the correct filer/filers -
and attach the correct summons form PDF. (jgo) (Entered: 05/12/2020)

 

05/14/2020

|

COMPLAINT against National Railroad Passenger Corporation (Amtrak).
Document filed by John Paul Barrios, (Duckworth, James) (Entered:
05/14/2020)

 

05/14/2020

jor

CIVIL COVER SHEET filed..(Duckworth, James) (Entered: 05/14/2020)

 

05/14/2020

Ian

REQUEST FOR ISSUANCE OF SUMMONS as to National Railroad
Passenger Corporation (AMTRAK), re: | Complaint,. Document filed by
John Paul Barrios..(Duckworth, James} (Entered: 05/14/2020)

 

05/15/2020

Im

ELECTRONIC SUMMONS ISSUED as to National Railroad Passenger
Corporation (Amtrak)..(pne) (Entered: 05/15/2020)

 

07/08/2020

loo

SUMMONS RETURNED EXECUTED Summons and Complaint served.
National Railroad Passenger Corporation (Amtrak) served on 7/1/2020,
answer due 8/31/2020. Service was accepted by Johnnie Hickman-Johnson.
Document filed by John Paul Barrios,.(Bennett, Voci) (Entered: 07/08/2020)

 

08/17/2020

io

ANSWER to 4 Complaint with JURY DEMAND. Document filed by
National Railroad Passenger Corporation (Amtrak)..(Bonventre, John)
(Entered: 08/17/2020)

 

08/17/2020

RULE 7.1 CORPORATE DISCLOSURE STATEMENT. Identifying Other
Affiliate American Financial Group, Inc., Other Affiliate Passenger
Railroad Insurance Limited, Other Affiliate Washington Terminal Company,
Other Affiliate Canadian Pacific Railway, Other Affiliate Burlington
Northern and Santa Fe LLC, Other Affiliate American Premier
Underwriters, Inc,, Other Affiliate Canadian National Railway, Other
Affiliate Berkshire Hathaway for National Railroad Passenger Corporation
(Amtrak), Document filed by National Railroad Passenger Corporation
(Amtrak)..(Bonventre, John) (Entered: 08/17/2020)

 

08/17/2020

NOTICE OF APPEARANCE by Rachel Suzanne Rubenstein on behalf of ©
National Railroad Passenger Corporation (Amtrak)..(Rubenstein, Rachel)
(Entered: 08/17/2020)

 

10/05/2020

Minute Entry for proceedings held before Judge John G. Koeltl: Pretrial
Conference set for 10/29/2020 at 03:30 PM before Judge John G. Koeltl.
Dial-in: 888 363-4749, with access code 8140049. (Fletcher, Donnie)
(Entered: 10/05/2020)

 

10/21/2020

MOTION to Amend/Correct Complaint, Document filed by John Paul
Barrios..(Duckworth, James) (Entered: 10/21/2020)

 

 

10/22/2020

 

 

ORDER granting 12 Motion to Amend/Correct. AND NOW, this 22 day of
October, 2020 upon Plaintiff's Motion for Leave to Amend the Complaint, it
is hereby ORDERED that Plaintiff's motion is GRANTED. Leave is granted
for Plaintiff to file the amended Complaint changing the Caption.. (Signed
by Judge John G, Koeltl on 10/22/2020) (ks) (Entered: 10/22/2020)

 

7/14/2021, 3:39 PM

 

 
SDNY CM/ECF NextGen Version 1.6 https://nysd-ecf.sso.den/cgi-bin/DktRpt.pl?385 1428670705 19-L...

10/23/2020 14 | FILING ERROR - DEFICIENT PLEADING - FILER ERROR -
AMENDED COMPLAINT amending 4 Complaint against National
Railroad Passenger Corporation (Amtrak) with JURY DEMAND.Document
filed by John Paul Barrios. Related document: 4 Complaint..(Duckworth,
James) Modified on 10/26/2020 (jgo}. (Entered: 10/23/2020)

10/26/2020 ***NOTICE TO ATTORNEY REGARDING DEFICIENT
PLEADING. Notice to Attorney James M, Duckworth to RE-FTLE re:
Document No, 14 Amended Complaint, The filing is deficient for the
following reason(s): all of the parties listed on the pleading were not
entered on CM ECF; add party Jean Paul Barrios; the wrong
filer/filers were selected for the pleading;. Docket the event type Add
Party to Pleading found under the event list Complaints and Other
Initiating Documents.. Re-file the pleading using the event type
Amended Complaint found under the event list Complaints and Other
Initiating Documents - attach the correct signed PDF - select the
individually named filer/filers - select the individually named
party/parties the pleading is against. (jgo) (Entered: 10/26/2020)

 

 

10/26/2020 15 | AMENDED COMPLAINT amending 4 Complaint against National
Railroad Passenger Corporation (Amtrak) with JURY DEMAND.Document
filed by Jean Paul Barrios. Related document: 4 Complaint..(Duckworth,
James) (Entered: 10/26/2020)

10/26/2020 16 | ANSWER to 15 Amended Complaint with JURY DEMAND, Document
filed by National Railroad Passenger Corporation (Amtrak)..(Rubenstein,
Rachel) (Entered: 10/26/2020)

 

 

 

 

10/26/2020 17 | RULE 26(f) DISCOVERY PLAN REPORT.Document filed by National
Railroad Passenger Corporation (Amtrak)..(Rubenstein, Rachel) (Entered:
10/26/2020)
10/26/2020 Q (Court only) *** Party John Paul Barrios terminated. (sj) (Entered:
10/27/2020)
10/29/2020 18 | CIVIL SCHEDULING ORDER: This is a jury trial. Amended Pleadings

due by 12/4/2020. Joinder of Parties due by 12/4/2020. Motions due by
7/9/2021. Discovery due by 5/28/2021. Pretrial Order due by 7/9/2021.
Ready for Trial by 7/23/2021, The estimated trial time is 4 days. SO
ORDERED, (Signed by Judge John G. Koeltl on 10/29/2020) (ks) (Entered:

 

 

10/29/2020)

10/29/2020 Minute Entry for proceedings held before Judge John G. Koeltl: Initial
Pretrial Conference held on 10/29/2020. (Fletcher, Donnie) (Entered:
11/03/2020)

07/09/2021 19 | PRETRIAL MEMORANDUM. Document filed by National Railroad

Passenger Corporation (Amtrak)..(Bonventre, John) (Entered: 07/09/2021)

 

07/09/2021 “EF 20 | MOTION in Limine fo preclude Plaintiff from introducing evidence,
Document filed by National Railroad Passenger Corporation (Amtrak).
(Attachments: # 1 MEMORANDUM, # 2 CERTIFICATE OF SERVICE, #
3 ORDER).(Bonventre, John) (Entered: 07/09/2021)

 

 

 

 

 

Sof 6 7/14/2021, 3:39 PM

 
SDNY CM/ECF NextGen Version 1.6

6 of 6

07/09/2021

https://nysd-ecf.sso.den/cgi-bin/DktRpt.pl?385 1428670705 19-L...

MOTION in Limine RAILROAD RETIREMENT BENEFITS AND
COLLATERAL SOURCE. Document filed by Jean Paul Barrios.
(Attachments: # 1 Motion, # 2 Certificate of Service, # 3 Text of Proposed
Order).(Duckworth, James) (Entered: 07/09/2021)

 

07/12/2021

ORDER: Responses to the respective motions in lirnine are due July 16,
2021. SO ORDERED. (Responses due by 7/16/2021.) (Signed by Judge
John G. Koeltl on 7/12/2021) (mml) (Entered: 07/12/2021)

 

 

07/14/2021

 

 

LETTER addressed to Judge John G. Koeltl from Rachel Rubenstein, Esq.
dated July 14, 2021 re: Settlement. Document filed by National Railroad
Passenger Corporation (Amtrak)..(Rubenstein, Rachel) (Entered:
07/14/2021)

 

 

7/14/2021, 3:39 PM

 

 
